DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments         
Applicant’s response is acknowledged and appreciated.  The claim amendments have been reviewed and found to overcome the prior art rejections, since the prior art fails to explicitly describe first and second floor tracks extending into the lavatory from the aisle and with the/a toilet positioned between the tracks.  Note that the primary reference (Law) discloses tracks or grooves leading up to the lavatory and allowing a passenger to transition from the mobility chair to the lavatory seat, but does not describe tracks/grooves leading into the lavatory and around the corresponding lavatory seat.

Allowable Subject Matter
Claims 1, 2, 4-11, 13-18 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art fails to teach or make obvious, including all the limitations of claims 1 and 11, that the first and second floor tracks extend into the lavatory from the aisle and the toilet is positioned between the first and second floor tracks.

Summary/Conclusion
Claims 1, 2, 4-11, 13-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).